Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 08, 2016

The Court of Appeals hereby passes the following order:

A16A0662. DIANE SOMERSET v. MARK BUTLER, COMMISSIONER OF
    GEORGIA DEPARTMENT OF LABOR, et al.

      In this direct appeal, Diane Somerset seeks review of the superior court’s order
affirming the decision of the Georgia Department of Labor denying her claim for
unemployment benefits. Under OCGA § 5-6-35 (a) (1), however, a party seeking to
appeal a superior court decision reviewing a state agency ruling must follow the
discretionary appeal procedure. See Dunlap v. City of Atlanta, 272 Ga. 523, 524 (531
SE2d 702) (2000). Accordingly, we lack jurisdiction over this direct appeal, and it
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            01/08/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.